       Case: 3:19-cv-00642-bbc Document #: 17 Filed: 09/08/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
LORI FETTY,
                                                              OPINION AND ORDER
                           Plaintiff,
                                                                   19-cv-642-bbc
             v.

ANDREW SAUL,
Commissioner of Social Security,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
      Plaintiff Lori Fetty is seeking review of a final decision denying her claim for

supplemental security income under the Social Security Act. 42 U.S.C. § 405(g). Plaintiff

seeks a remand of that decision, arguing that the administrative law judge (ALJ) who decided

the case did not account for all of the limitations assessed by plaintiff’s treating

ophthalmologist and consultative optometrist, even though the ALJ gave considerable weight

to the physicians’ opinions. For the reasons explained below, I am not persuaded by

plaintiff’s arguments. Therefore, I will affirm the commissioner’s decision.

       The following facts are drawn from the administrative record (AR).



                                          FACTS

       Plaintiff Lori Fetty filed an application for supplemental security income on

November 18, 2015, alleging that she had been disabled since January 10, 2015 because of

a detached retina in her right eye, possible detached retina in her left eye, poor depth

perception, double-vision, abscess in her right eye and migraines. AR 19. Plaintiff was born



                                             1
        Case: 3:19-cv-00642-bbc Document #: 17 Filed: 09/08/20 Page 2 of 6




on December 10, 1962, making her 52 years old at the time of her alleged disability onset

date. AR 29.

       After her applications were denied initially on February 17, 2016, and upon

reconsideration on September 23, 2016, plaintiff filed a request for an administrative

hearing. AR 19. On May 18, 2018, ALJ Michael Hellman held a hearing at which plaintiff

and a vocational expert testified. Plaintiff was represented by an attorney at the hearing.

Id.

       The ALJ issued a written decision on August 8, 2018, finding that plaintiff had severe

visual impairments. AR 22, 30. The ALJ further found that plaintiff retained the residual

functional capacity (RFC) to perform medium work with the following limitations: never

climbing ladders, ropes or scaffolds; occasional climbing ramps and stairs and balancing;

avoiding all use of hazardous machinery and unprotected heights; and limited to work in

occupations allowing flexible production rate and pace. AR 23. In reaching his decision, the

ALJ reviewed plaintiff’s treatment records and the opinion evidence. With respect to the

opinion evidence relevant to this appeal, he stated that he gave considerable weight to the

February 2, 2016 opinion of a consultative optometrist (Dr. Todd Verdon), who found that

plaintiff has a total loss of vision in her right eye and normal vision in her left eye but that

she would regain some of her capabilities after cataract surgery on her left eye and would be

able to function as a monocular individual. AR 24 (citing AR 410). He also gave

considerable weight to the November 25, 2016 opinion of plaintiff’s treating

ophthalmologist, Dr. Paul Boeke, who stated that plaintiff is physically capable of a full work



                                               2
          Case: 3:19-cv-00642-bbc Document #: 17 Filed: 09/08/20 Page 3 of 6




schedule but has decreased visual field and depth perception and double vision, which would

require her employment to have visual aids (such as magnification), time to complete tasks

(based on reading and visual processing) and no dangerous machinery. AR 26 (citing AR

438-39). (The ALJ’s specific findings related to the relevant opinion evidence are discussed

below.)

       The ALJ determined that plaintiff could not perform her past relevant work as a

health attendant. AR 28. Relying on the testimony of a vocational expert who testified in

response to a hypothetical question based on plaintiff’s RFC assessment, the ALJ found that

jobs existed in significant numbers in the national economy that plaintiff could perform,

including laundry worker, cleaner and transportation cleaner. AR 29-30.



                                        OPINION

       In reviewing the administrative law judge’s decision, I must determine whether the

decision is supported by “substantial evidence,” meaning “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moon v. Colvin, 763

F.3d 718, 721 (7th Cir. 2014) (citations omitted). This deferential standard of review “does

not mean that we scour the record for supportive evidence or rack our brains for reasons to

uphold the ALJ’s decision.” Id. The administrative law judge must identify the relevant

evidence and build a “logical bridge” between that evidence and the ultimate determination.”

Id. See also Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005) (“[T]he




                                             3
       Case: 3:19-cv-00642-bbc Document #: 17 Filed: 09/08/20 Page 4 of 6




ALJ must . . . explain his analysis of the evidence with enough detail and clarity to permit

meaningful appellate review.”); Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).

       Plaintiff’s sole challenge on appeal is that the ALJ erred in his RFC and hypothetical

question to the vocational expert by failing to account properly for all of the findings made

by Dr. Boeke and Dr. Verdon. With respect to Dr. Boeke’s opinion, plaintiff argues that

even though the ALJ included the physician’s recommendations for visual aids, the ability

to work at her own pace and no dangerous machinery, he did not include any limitations

concerning plaintiff’s limited visual field, reduced peripheral vision or depth perception or

her problems with double vision. With respect to Dr. Verdon, plaintiff argues that the ALJ

should have provided limitations to address her reported problems with balance, depth

perception and dizziness, which Dr. Verdon appears to have credited because he stated that

these symptoms should improve with left eye cataract surgery.

       As defendant points out, the ALJ thoroughly reviewed plaintiff’s history of visual

impairments, her reported symptoms and the physicians’ opinions. He found it significant

that plaintiff’s left eye was consistently good with 20/20 visual acuity on examination, and

any reports of eye pain involved her right side and were described as “mild.” AR 25-26

(citing AR 420, 435, 442, 444, 445, 458, 466). The ALJ concluded that the medical

evidence did not support plaintiff’s allegations of disabling symptoms or demonstrate that

she had limitations that would prevent her from performing work consistent with the

reduced range of medium work in her RFC. AR 26.




                                             4
          Case: 3:19-cv-00642-bbc Document #: 17 Filed: 09/08/20 Page 5 of 6




       Contrary to plaintiff’s suggestion, the ALJ specifically recognized her problems with

depth perception, field of vision, double vision and peripheral vision, as noted by Drs. Boeke

and Verdon in their reports, and adopted the work-related restrictions (visual aids, time to

complete tasks and no dangerous machinery) assessed by them. AR 25, 27. Neither Dr.

Boeke nor Dr. Verdon offered any additional work-related restrictions apart from those

adopted by the ALJ. It is plaintiff’s burden to demonstrate how her vision impairments

affected her functional abilities during the time she alleges she was disabled. 20 C.F.R. §

416.912; Castile v. Astrue, 617 F.3d 923, 927 (7th Cir. 2010). Plaintiff fails to identify

what, if any, additional restrictions the ALJ should have added to her RFC to accommodate

her limitations with vision field, depth perception and double vision. Without any such

information, I find that it was reasonable for the ALJ to conclude that Drs. Verdon and

Boeke accounted for all of plaintiff’s limitations in stating that she would be able to work

full time with visual aids, time to complete tasks and no dangerous machinery. Accordingly,

I am affirming the commissioner’s decision denying benefits and dismissing plaintiff’s

appeal.



                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew Saul, Commissioner of

Social Security, is AFFIRMED and plaintiff Lori Fetty’s appeal is DISMISSED. The clerk




                                              5
       Case: 3:19-cv-00642-bbc Document #: 17 Filed: 09/08/20 Page 6 of 6




of court is directed to enter judgment in favor of defendant and close this case.

       Entered this 8th day of September, 2020.

                                          BY THE COURT:

                                          /s/
                                          _______________________
                                          BARBARA B. CRABB
                                          District Judge




                                             6
